COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 ROSA ARZATE,                                     §
                                                                  No. 08-18-00143-CV
                  Appellant,                      §
                                                                     Appeal from the
 v.                                               §
                                                                   243rd District Court
 MATTHEW MANUEL ANDUJO                            §
 AND JUAN MIGUEL TORRES,                                        of El Paso County, Texas
                                                  §
                  Appellees.                                      (TC# 2017DCV4374)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order costs are taxed against the parties incurring same, and this decision

be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF OCTOBER, 2019.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.